456 F.2d 688
UNITED STATES of America, Plaintiff-Appellee,v.Andrew Green WARD, Jr., Defendant-Appellant.
No. 71-2132.
United States Court of Appeals,Ninth Circuit.
April 10, 1972.

Richard C. Turrone, of Turrone & Komar, San Jose, Cal., for defendant-appellant.
Dwayne Keyes, U. S. Atty., William B. Shubb, Asst. U. S. Atty., Sacramento, Cal., for plaintiff-appellee.
Before CHAMBERS, WRIGHT and GOODWIN, Circuit Judges.
PER CURIAM:


1
Ward was convicted of armed bank robbery and appeals.  We affirm.


2
We find the contention that there was an "atmosphere of fear" throughout the trial not supported by the record.  Also, the contention that public trial was lacking when three teenagers were excluded from the building is without merit.  And, there was adequate evidence of guilt.


3
On this record, evidence of a previous arrest does not require reversal.


4
Any burden the government had as to showing the fairness of the pre-trial line-up was met.